Citation Nr: 9927663	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left arm and an enlarged lymph node in the right 
femoral area due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from December 1968 through 
November 1971.  The present appeal ensues from a November 
1996 rating decision by the Department of Veterans' Affairs 
(VA) Medical and Regional Office (RO) in Togus, Maine, which 
denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  Squamous cell carcinoma of the left arm and an enlarged 
lymph node in the right femoral area are not conditions for 
which presumptive service connection due to herbicide 
exposure has been established.  

2.  There is no competent medical evidence of record 
establishing a nexus or a link between squamous cell 
carcinoma of the left arm and enlarged lymph node in the 
right femoral area to herbicide exposure during the veteran's 
period of active service.

 
CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
squamous cell carcinoma of the left arm and an enlarged lymph 
node in the right femoral area due to herbicide exposure is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to service connection for squamous cell carcinoma 
of the left arm and an enlarged lymph node in the right 
femoral area due to herbicide exposure in service.  The VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  

The threshold question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

Further, according to 38 C.F.R. 3.307(a)(6)(iii) (1998), a 
veteran who during active service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e) (1998) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date upon which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307 (a)(6)(iii).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The diseases for which service 
connection may be presumed due to exposure to herbicide 
agents are outlined in 38 C.F.R. § 3.309(e).  Pursuant to 
this regulation, the following diseases shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service (with the exception of chloracne 
and other acneform disease consistent with chloracne and 
porphyria cutanea tarda, which must manifest within one year 
after the last date of exposure during active service): 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

In August 1996, the VA gave notice that the Secretary of the 
VA, under the authority granted by the Agent Orange Act of 
1991, had determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era was not warranted for numerous 
conditions, including any condition for which the Secretary 
had not specifically determined a presumption of service 
connection was authorized.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442 
(1996). 

Initially, the Board notes that the veteran contends that he 
was exposed to herbicides during service in Vietnam, and he 
maintains that he developed squamous cell carcinoma of the 
left arm and an enlarged lymph node in the right femoral area 
as a result of such exposure.  However, squamous cell 
carcinoma and enlarged lymph nodes are not types of 
conditions for which a direct relationship to herbicide 
exposure has been established.  See  38 C.F.R. 
§§ 3.307, 3.309(e).  In the absence of the presence of a 
disease listed in 38 C.F.R. § 3.309(e), the veteran is not 
entitled to a presumption of herbicide exposure.  
Nevertheless, although the veteran may not establish service 
connection for squamous cell carcinoma of the left arm and an 
enlarged lymph node in the right femoral area on a 
presumptive basis, based on herbicide exposure, he may still 
establish service connection on a direct basis due to 
herbicide exposure. 

In this case, the veteran does not contend that his 
conditions were present in service, and he acknowledges that 
his conditions are not conditions for which service 
connection is available on a presumptive basis.  Accordingly, 
service medical records are devoid of evidence that the 
veteran was treated for or diagnosed with squamous cell 
carcinoma on the left arm and an enlarged lymph node in the 
right femoral area during his period of active service.  The 
record is also devoid of evidence that establishes that the 
veteran was exposed to herbicides, but for the purpose of 
determining well groundedness the Board accepts this 
assertion as true.  

Post-service medical records show that the veteran underwent 
an excisional biopsy of the left arm in May 1990, which 
revealed squamous cell carcinoma.  The veteran underwent a 
re-excision of the squamous cell carcinoma in June 1990.  In 
September 1996, a VA physician opined that the veteran had a 
history of squamous cell carcinoma of the skin, and noted 
that the veteran had no current lesions, but did have an 
enlarged lymph node in the right femoral area.  The veteran 
did not submit any medical evidence linking the carcinoma or 
enlarged lymph node to herbicide exposure during his period 
of active service.  
Based on this evidence, it is not clear whether the veteran 
currently suffers from squamous cell carcinoma, but he does 
currently suffer from an enlarged lymph node in the right 
femoral area.  Even assuming that the veteran does have a 
current disability, there is no evidence of record, beyond 
the veteran's assertions, to show that the veteran's 
carcinoma or enlarged lymph node developed as a result of 
herbicide exposure during his period of active service.  As 
the veteran is a lay person, he is not competent to offer an 
opinion that requires medical expertise, such as the cause or 
etiology of his carcinoma and enlarged lymph node.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  
Therefore, his assertions, alone, are insufficient to 
establish the required nexus between his carcinoma and 
enlarged lymph node and his period of active service.  In the 
absence of medical evidence etiologically linking the 
veteran's carcinoma and enlarged lymph node to his period of 
active service, the veteran's claim must be denied as not 
well grounded. 


ORDER

Service connection for squamous cell carcinoma of the left 
arm and an enlarged lymph node in the right femoral area due 
to herbicide exposure is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

